As filed with the Securities and Exchange Commission on May 30, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3445 THE MERGER FUND (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York10595 (Address of principal executive offices) (Zip code) Roy Behren and Michael T. Shannon THE MERGER FUND 100 Summit Lake Drive Valhalla, New York10595 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-343-8959 Date of fiscal year end: December 31 Date of reporting period:March 31, 2013 Item 1. Schedule of Investments. The Merger Fund SCHEDULE OF INVESTMENTS March 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 65.45% ADVERTISING - 1.78% Arbitron, Inc. (f) $ Focus Media Holding Ltd. - ADR (e) Lamar Advertising Company Class A (a)(e) AUTOMOBILE MANUFACTURERS - 1.64% General Motors Co. (a)(e) BROADCASTING & CABLE TV - 3.46% Astral Media, Inc. Class A (b) CBS Corporation - Class B (non-voting) (f) Discovery Communications, Inc. Class C (a)(e) CABLE & SATELLITE TV - 4.60% Comcast Corporation Special Class A (e) Virgin Media, Inc. CASINOS & GAMING - 1.58% WMS Industries, Inc. (a)(i) COAL & CONSUMABLE FUELS - 0.28% Uranium One, Inc. (a)(b) COMPUTER STORAGE & PERIPHERALS - 0.23% Intermec, Inc. (a)(e) CONSTRUCTION & ENGINEERING - 0.02% Impregilo S.p.A. (b) CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS - 0.56% Navistar International Corporation (a)(e) CONSUMER FINANCE - 0.91% SLM Corporation DISTILLERS & VINTNERS - 1.15% Constellation Brands, Inc. Class A (a) DIVERSIFIED CHEMICALS - 0.90% Huntsman Corporation (e) DIVERSIFIED METALS & MINING - 1.01% Freeport-McMoRan Copper & Gold, Inc. (e) Pilot Gold, Inc. (a)(b) INDUSTRIAL CONGLOMERATES - 0.08% Tyco International Ltd. (b) INDUSTRIAL MACHINERY - 0.53% Gardner Denver, Inc. (e) Ingersoll-Rand plc (b)(e) INTEGRATED OIL & GAS - 5.35% BP plc - ADR (f) Hess Corporation (e) Murphy Oil Corporation (e) INTEGRATED TELECOMMUNICATION SERVICES - 2.80% AT&T, Inc. CenturyLink, Inc. (f) Verizon Communications, Inc. INTERNET RETAIL - 0.16% Liberty Ventures (a) MANAGED HEALTH CARE - 4.31% Coventry Health Care, Inc. (e) MOVIES & ENTERTAINMENT - 0.06% News Corporation Class A MULTI-LINE INSURANCE - 3.03% American International Group, Inc. (a) Genworth Financial, Inc. (a)(e) MULTI-SECTOR HOLDINGS - 0.00% 19 Leucadia National Corporation OIL & GAS EXPLORATION & PRODUCTION - 3.60% Anadarko Petroleum Corporation Berry Petroleum Company (f) Chesapeake Energy Corporation (f) McMoRan Exploration Co. (a)(e) OIL & GAS REFINING & MARKETING - 0.72% Valero Energy Corporation OIL & GAS STORAGE & TRANSPORTATION - 2.01% Copano Energy LLC (e) Williams Companies, Inc. PACKAGED FOODS & MEATS - 5.83% Dean Foods Company (a)(e) Dole Food Company, Inc. (a)(e) H.J. Heinz Company (e) PHARMACEUTICALS - 2.37% Abbott Laboratories AbbVie, Inc. Eli Lilly & Company (e) Merck & Co., Inc. Pfizer, Inc. PUBLISHING - 1.43% McGraw-Hill Companies, Inc. (d) REGIONAL BANKS - 1.04% BB&T Corporation Citizens Republic Bancorp, Inc. (a) KeyCorp (e) REINSURANCE - 0.18% Alterra Capital Holdings Ltd. (b) SECURITY & ALARM SERVICES - 1.36% Corrections Corporation of America SEMICONDUCTOR EQUIPMENT - 2.87% Cymer, Inc. (a)(g) SPECIALIZED FINANCE - 2.81% NYSE Euronext (e) SPECIALTY STORES - 0.68% OfficeMax, Inc. THRIFTS & MORTGAGE FINANCE - 1.50% Hudson City Bancorp, Inc. (e) WIRELESS TELECOMMUNICATION SERVICES - 4.61% Clearwire Corporation Class A (a) MetroPCS Communications, Inc. (a)(e) Sprint Nextel Corporation (a) TOTAL COMMON STOCKS (Cost $2,667,175,882) WARRANTS - 0.00% Kinross Gold Corporation (a)(b) TOTAL WARRANTS (Cost $540,029) Principal Amount CORPORATE BONDS - 3.16% American Airlines, Inc. $ 10.500%, 10/15/2012 (j) 7.500%, 3/15/2016 (Acquired 01/25/13 to 03/20/13, Cost $18,216,248) (h)(j) Dean Foods Company 9.750%, 12/15/2018 Elan Corporation plc 6.250%, 10/15/2019 (Acquired 02/28/13 to 03/04/13, Cost $18,773,560) (b)(h) McMoRan Exploration Company 11.875%, 11/15/2014 MetroPCS Wireless, Inc. 6.625%, 11/15/2020 Sealy Mattress Company 10.875%, 4/15/2016 (Acquired 10/5/12, Cost $1,381,776) (h) Virgin Media Finance plc 5.250%, 2/15/2022 (b) 4.875%, 2/15/2022 (b) TOTAL CORPORATE BONDS (Cost $140,569,850) PURCHASED PUT OPTIONS - 0.64% Contracts (100 shares per contract) Abbott Laboratories Expiration: May 2013, Exercise Price: $29.00 AbbVie, Inc. Expiration: May 2013, Exercise Price: $30.00 American International Group, Inc. Expiration: April 2013, Exercise Price: $32.00 Expiration: May 2013, Exercise Price: $30.00 Expiration: May 2013, Exercise Price: $31.00 Anadarko Petroleum Corporation Expiration: May 2013, Exercise Price: $62.50 Expiration: May 2013, Exercise Price: $65.00 Expiration: May 2013, Exercise Price: $72.50 Expiration: August 2013, Exercise Price: $60.00 AT&T, Inc. Expiration: April 2013, Exercise Price: $30.00 Expiration: June 2013, Exercise Price: $31.00 BB&T Corporation Expiration: June 2013, Exercise Price: $26.00 Berry Petroleum Company Expiration: April 2013, Exercise Price: $40.00 BP plc - ADR Expiration: April 2013, Exercise Price: $38.00 CBS Corporation Class B (non-voting) Expiration: June 2013, Exercise Price: $35.00 CenturyLink, Inc. Expiration: July 2013, Exercise Price: $29.00 Chesapeake Energy Corporation Expiration: April 2013, Exercise Price: $15.00 Constellation Brands, Inc. Class A Expiration: April 2013, Exercise Price: $35.00 Expiration: April 2013, Exercise Price: $37.50 Corrections Corporation of America Expiration: June 2013, Exercise Price: $28.00 Expiration: September 2013, Exercise Price: $28.00 Dean Foods Company Expiration: June 2013, Exercise Price: $12.00 Expiration: June 2013, Exercise Price: $14.00 Dole Food Company, Inc. Expiration: April 2013, Exercise Price: $9.00 Expiration: July 2013, Exercise Price: $8.00 Eli Lilly & Company Expiration: April 2013, Exercise Price: $44.00 Expiration: April 2013, Exercise Price: $49.00 Financial Select Sector SPDR Fund Expiration: April 2013, Exercise Price: $18.00 Freeport-McMoRan Copper & Gold, Inc. Expiration: June 2013, Exercise Price: $27.00 General Motors Co. Expiration: June 2013, Exercise Price: $19.00 Expiration: June 2013, Exercise Price: $20.00 Expiration: June 2013, Exercise Price: $21.00 Expiration: June 2013, Exercise Price: $22.00 Expiration: September 2013, Exercise Price: $21.00 Genworth Financial, Inc. Expiration: June 2013, Exercise Price: $4.00 Hess Corporation Expiration: May 2013, Exercise Price: $52.50 Expiration: May 2013, Exercise Price: $57.50 Huntsman Corporation Expiration: May 2013, Exercise Price: $12.00 Expiration: May 2013, Exercise Price: $13.00 Expiration: May 2013, Exercise Price: $15.00 Expiration: August 2013, Exercise Price: $14.00 Ingersoll-Rand plc Expiration: September 2013, Exercise Price: $40.00 KeyCorp Expiration: June 2013, Exercise Price: $7.00 Lamar Advertising Company Class A Expiration: July 2013, Exercise Price: $31.00 Materials Select Sector SPDR Trust Expiration: June 2013, Exercise Price: $41.00 McGraw-Hill Companies, Inc. Expiration: April 2013, Exercise Price: $38.00 Expiration: May 2013, Exercise Price: $35.00 Expiration: May 2013, Exercise Price: $37.50 Merck & Co., Inc. Expiration: April 2013, Exercise Price: $35.00 Murphy Oil Corporation Expiration: April 2013, Exercise Price: $45.00 Expiration: April 2013, Exercise Price: $50.00 Expiration: April 2013, Exercise Price: $55.00 Navistar International Corporation Expiration: April 2013, Exercise Price: $12.00 News Corporation Class A Expiration: April 2013, Exercise Price: $20.00 OfficeMax, Inc. Expiration: May 2013, Exercise Price: $9.00 Expiration: May 2013, Exercise Price: $10.00 Pfizer, Inc. Expiration: April 2013, Exercise Price: $22.00 Expiration: April 2013, Exercise Price: $24.00 SLM Corporation Expiration: April 2013, Exercise Price: $12.00 Expiration: April 2013, Exercise Price: $15.00 Expiration: July 2013, Exercise Price: $13.00 SPDR S&P rust Expiration: May 2013, Exercise Price: $155.00 Sprint Nextel Corporation Expiration: August 2013, Exercise Price: $10.00 Expiration: January 2014, Exercise Price: $10.00 Tyco International Ltd. Expiration: April 2013, Exercise Price: $24.00 Valero Energy Corporation Expiration: June 2013, Exercise Price: $28.00 Expiration: June 2013, Exercise Price: $34.00 Expiration: June 2013, Exercise Price: $38.00 Verizon Communications, Inc. Expiration: July 2013, Exercise Price: $38.00 Vivendi SA Expiration: May 2013, Exercise Price: EUR 12.00 Williams Companies, Inc. Expiration: May 2013, Exercise Price: $28.00 TOTAL PURCHASED PUT OPTIONS (Cost $46,471,133) Shares SHORT-TERM INVESTMENTS - 32.99% MONEY MARKET FUNDS - 32.99% BlackRock Liquidity Funds TempFund Portfolio, 0.09% (c)(e) Fidelity Institutional Government Portfolio, 0.01% (c)(f) Fidelity Institutional Money Market Portfolio, 0.10% (c)(g) First American Government Obligations Fund, 0.02% (c)(d) Goldman Sachs Financial Square Money Market Fund, 0.10% (c)(d) Invesco Prime Portfolio Money Market, 0.09% (c)(e) The Liquid Asset Portfolio, 0.11% (c)(e) TOTAL SHORT-TERM INVESTMENTS (Cost $1,468,861,737) TOTAL INVESTMENTS (Cost $4,323,618,631) - 102.24% $ ADR - American Depository Receipt ETF - Exchange-Traded Fund EUR - Euro plc - Public Limited Company (a) Non-income producing security. (b) Foreign security. (c) The rate quoted is the annualized seven-day yield as of March 31, 2013. (d) All or a portion of the shares have been committed as collateral for open securities sold short. (e) All or a portion of the shares have been committed as collateral for written option contracts. (f) All or a portion of the shares have been committed as collateral for swap contracts. (g) All or a portion of the shares have been committed as collateral for forward currency exchange contracts. (h) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of March 31, 2013, these securities represented 0.92% of total net assets. (i) Affiliated company. (j) Defaulted or other conditions exist and the security is not presently accruing income. (k) The cost basis of investments for federal income tax purposes at March 31, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. (l) Investment Valuation - Securities listed on the NASDAQ Global Market and the NASDAQ Global Select Market are valued at the NASDAQ Official Closing Price (“NOCP”). Investments in registered investment companies are valued at the reported net asset value (“NAV”). Other listed securities are valued at the last sale price on the exchange on which such securities are primarily traded or, in the case of options, at the last sale price. The securities valued using quoted prices in active markets are classified as Level 1 investments. Securities not listed on an exchange, but for which market transaction prices are reported, are valued at the last sale price as of the close of the New York Stock Exchange. Non-exchange listed securities that do not trade on a particular day are valued at the mean of the closing bid and asked prices. These securities are classified as Level 2 investments. In pricing corporate bonds and other debt securities, that are not obligations of the U.S. Government or its agencies, the mean of the reported closing bid and ask prices is used. These securities are classified as Level 2 investments. When pricing options, if no sales are reported or if the last sale is outside the bid and asked parameters, the higher of the ¬ intrinsic value of the option or the mean between the last reported bid and asked prices will be used. Options for which there is an active market are classified as Level 1 investments, but options not listed on an exchange are classified as Level 2 investments. Investments in United States government securities (other than short-term securities) are valued at the mean of the quoted bid and asked prices in the over-the-counter market. Short-term debt investments are carried at amortized cost, which approximates market value. Money Market Funds are valued at the reported NAV. The Adviser monitors and reviews the pricing of securities daily and makes determinations of fair value when such procedures call for judgment and analysis. Securities for which there are no market quotations readily available or such quotations are unreliable are valued at fair value as determined in good faith by the Adviser in accordance with procedures adopted by the Board of Trustees and under the supervision of the Board of Trustees. Fair valuation prices are reviewed on a day to day basis by a committee overseen by the Chief Compliance Officer. The factors for fair valuation the Adviser may consider include, among other things: fundamental analytical data; the nature and duration of restrictions on disposition; an evaluation of forces that influence the market in which the securities are purchased and sold; intrinsic value and public trading in similar securities of the issuer or comparable issuers. When fair-value pricing is employed, the prices of securities used by the Fund to calculate its NAV may differ from quoted or published prices for the same securities. Generally, the fair value of a security is the price that would be received for a security in an orderly transaction between market participants. These securities are generally classified as Level 2 or 3 depending on the priority of significant inputs. At March 31, 2013, fair valued securities in good faith represent 0.00% of net assets using the absolute value of swap contracts. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — Quoted prices in active markets for identical securities. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 — Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following tables provide the fair value measurements of applicable Fund assets and liabilities by level within the fair value hierarchy for the Fund as of March 31, 2013. These assets and liabilities are measured on a recurring basis. The following is a summary of the inputs used to value the Fund’s net assets as of March 31, 2013. Investments at Fair Value Level 1 Level 2 Level 3 Total Assets Common Stocks * $ $
